     Case 8:18-cv-01741-DOC-ADS Document 14 Filed 01/22/19 Page 1 of 2 Page ID #:53




 1
 2
 3
 4
 5
                                                on January 22, 2019 by Judge David O. Carter
 6
 7
 8
 9
10
11                             UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                  SOUTHERN DIVISION
14    SALIK RAHMAN,                            No. SACV 18-01741-DOC-ADS
15               Plaintiff,                    ORDER DENYING EX PARTE
                                               APPLICATION STAYING THE
16                      v.                     ENTIRE CASE DUE TO THE LAPSE
                                               OF APPROPRIATIONS [12]
17    UNITED STATES OF AMERICA, et
      al.,
18
                 Defendants.
19
20
21
22
23
24
25
26
27
28
     Case 8:18-cv-01741-DOC-ADS Document 14 Filed 01/22/19 Page 2 of 2 Page ID #:54




 1          The Court, having considered Defendant’s Ex Parte Application for a Stay of the
 2    Entire Case Due to the Lapse of Appropriations, and good cause appearing therefor,
 3    hereby ORDERS that due to the lapse in appropriations to the Department of Justice
 4    (“Department”), the entire case is stayed until Department of Justice attorneys are
 5    permitted to resume their usual civil litigation functions.
 6
 7    DATED:      January 22           , 2019
 8
 9
10
                                       HONORABLE DAVID O. CARTER
11
                                       UNITED STATES DISTRICT JUDGE
12
13     Presented by,
14     NICOLA T. HANNA
       United States Attorney
15     DAVID M. HARRIS
       Assistant United States Attorney
16     Chief, Civil Division
       JOANNE S. OSINOFF
17     Assistant United States Attorney
       Chief, General Civil Section
18
19
          /s/ Margaret M. Chen
20     MARGARET M. CHEN
       Assistant United States Attorney
21
       Attorneys for Defendant
22
23
24
25
26
27
28
                                                    1
